Citation Nr: 1327387	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  10-08 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1973.  He died in October 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In March 2013, the appellant testified before the undersigned Acting Veterans Law Judge (VLJ) via video conference.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The Veteran died in October 2006.  At the time of his death, service connection had not been established for any disability, although the record shows the Veteran filed a claim seeking service connection for multiple myeloma, which was denied in a July 2004 rating decision.  The official certificate of death lists the immediate cause of death as plasma cell myeloma.  

The appellant has asserted that service connection for cause of death is warranted because the disability that caused the Veteran's death, i.e., plasma cell myeloma, was incurred as a result of his military service, particularly his exposure to herbicides during service in Vietnam.  See U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Plasma cell myeloma is one of the diseases listed in 38 C.F.R. § 3.309(e) and, thus, in order for the presumption based upon herbicide exposure to apply, the remaining inquiry is whether the Veteran served in the Republic of Vietnam during the Vietnam War.  As required by law, the evidence must show that the Veteran's service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  

There is evidence showing the Veteran served aboard the USS Constellation, which served in the "official waters of Vietnam" for several dates from June 1968 to January 1969.  The evidentiary record does not, however, contain any competent evidence showing the Veteran's military service involved duty or visitation in the Republic of Vietnam.  

At the March 2013 video conference hearing, the appellant and her representative testified that the Veteran served aboard several ships during his service, including the USS Constellation (CVA 64), USS Kiowa (ATF-72), and USS Forrestal (or Forster (DER-334)), as well as being on staff with the Carrier Air Group 59.  The appellant testified that the Veteran told her that they got off the ship while in Vietnam, as his duties including some type of delivery on the ship and to Vietnam.  

The appellant's representative has argued that VA has not met its duty to assist the appellant in developing the claim on appeal because they have not attempted to obtain relevant records from the various ships on which the Veteran served during service.  The Board agrees, as the evidentiary record does not contain records from the various ships on which the Veteran served, which may contain evidence corroborating the Veteran's report of duty and/or visitation in Vietnam.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  

The RO/AMC should conduct additional development to determine if the Veteran's military service included duty of visitation in the Republic of Vietnam.  

Accordingly, the case is REMANDED for the following action:

1. Contact the service department and/or any other appropriate agency to verify whether the Veteran's military service included duty or visitation in the Republic of Vietnam.  The development requested should include, but is not limited to, obtaining records deck logs, ship histories, muster rolls, and any other relevant information or evidence from the USS Constellation (CVA 64), USS Kiowa (ATF-72), and USS Forestall (or Forster (DER-334), as well as relevant records from the Carrier Air Group 59.  

All reasonable attempts should be made to obtain the requested records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjuidcate the appellant's claim based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


